SO ORDERED.

SIGNED this 10th day of March, 2020.




__________________________________________________________________________


                   DESIGNATED FOR ONLINE PUBLICATION

              IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF KANSAS


IN RE:

PIXIUS COMMUNICATIONS, LLC,                     Case No. 19-11749
                                                Chapter 11
                         Debtor.




 ORDER REGARDING DEBTOR’S NOTICE OF AUCTION RESULTS (Doc.
 228); DEBTOR’S FURTHER SUBMISSIONS (Doc. 252); and SUBMISSION
                   OF REJECTION BID (Doc. 256)


      Maintaining a level playing field for bankruptcy sale bidders fosters a

transparent auction process that insures the appearance of integrity and

trustworthiness of the bankruptcy court system. Applying and enforcing previously-

approved bid procedures serves that object. In this case, detailed bid procedures

were negotiated among the debtor-in-possession, the unsecured creditors’


                                                                                    1

             Case 19-11749     Doc# 264    Filed 03/10/20   Page 1 of 13
committee, and a secured creditor and were approved by the Court. An auction

based on those instructions ensued. Now that two bids have been obtained via that

process and the auction closed, a rump group of three of the members of the debtor

LLC, who are also secured creditors, asks the debtor to “reject” the current bids so

that they can make a partial credit bid under 11 U.S.C. § 363(k) and a partial cash

bid in an effort to outbid the actual participants in the auction. At a hearing held on

March 6, 2020, the Court directed that the Members’ Bid be put in writing, along

with an executed proposed Asset Purchase Agreement, and filed not later than the

close of business on March 9, 2020. Those documents were timely filed.

      Having now reviewed the bids while applying the previously-approved bid

procedures, I conclude that the consideration of the Members’ Bid, even to the

extent it is a credit bid, violates those procedures and would be improper. After

reviewing the auction bids, the LTD bid provides the highest yield in cash to the

bankruptcy estate. Despite the debtor’s, the member group’s, and JMZ’s suggestion

that the JMZ bid or Members’ Bid would result in the retention of all of the

employees, neither bidder has committed to that in writing. The Members’ Bid does

not comply with the Bid Procedures and cannot be considered. LTD’s bid is the

Higher or Otherwise Best Bid. The debtor is ORDERED to close the sale of its

assets to LTD.

      Factual Background




                                                                                       2

              Case 19-11749    Doc# 264    Filed 03/10/20   Page 2 of 13
       Bid Procedures were approved in this case on December 4, 2019 for sale of

substantially all of debtor’s assets pursuant to 11 U.S.C. § 363(f). 1 The current

matter relates only to the sale and bids for debtor’s personal property—primarily

equipment, eight (8) owned towers, customer contracts, and FCC licenses, with

executory contracts and unexpired leases to be assumed and assigned. 2 They

provided for an orderly process that required potential bidders to submit their

Potential Bid Documents by December 23, 2019 to gain access to the Data Room,

and their bids to be submitted by January 6, 2020. 3 If an auction became necessary,

it was to be conducted January 13, 2020. 4 The bid submission deadline and auction

date were extended one week to January 13 and January 20, respectively. 5 The

auction date was further extended to and conducted on February 7. 6 Several bidders

qualified and bid by the initial deadline, but only two participated in the auction:

LTD Broadband, LLC and JMZ Corporation. There is no contention that any

secured creditor sought to qualify as a potential or actual bidder. Nor did any

secured creditor participate in the auction itself. Both the court’s order and the

procedures it approved provided that cause existed to limit certain credit bids under

§ 363(k), stating that creditors holding claims secured by equipment did not yet




1 Doc. 150, Order, pp. 1-5 and Ex. A - Bid Procedures. pp. 6-16 (“Bid Proc.”).
2 Docs. 151, 162, 170.
3 Doc. 150, ¶s 9, 13 and Bid Proc., pp. 7-8, ¶s 1, 2.
4 Doc. 150 at ¶ 14 and Bid Proc., pp. 9-10, ¶3.
5 Doc. 195.
6 Doc. 213.


                                                                                       3

               Case 19-11749      Doc# 264     Filed 03/10/20     Page 3 of 13
hold “allowed secured claims” because their collateral had not yet been valued and

because piece meal credit bidding would chill the bidding process. 7

       The debtor is a Kansas limited liability company with numerous members. 8

Four of those members serve on the “board of members” and the company’s business

is managed by a non-member manager as Kansas law allows. The fifth member, Jay

Maxwell, is no longer on the board and there is a contentious dispute between him

and the other four members. Before this case was filed, all five members acquired

the company’s secured debt to CrossFirst Bank. Each member claims to be owed

some portion of that debt, which is secured by all of the assets of the debtor, and

which totals approximately $4,338,984.50. According to the schedules, the assigned

CrossFirst debt is secured by all of the debtor’s assets. 9 Three of the four remaining

board members, Messrs. Hanson, Vosburgh, and Lies (the “Member Group”), have

joined to formulate the Members’ Bid, discussed below, that was proffered orally to

the court at the March 6 hearing and documented in the March 9 submission.

       The Court approved Bid Procedures after several hearings. The board of

members, Maxwell, and the committee negotiated the terms of the procedures. 10

Paragraph 3(a) of the Bid Procedures required that if two or more bids were

received, the Seller, defined as the debtor and the Committee, would conduct an




7 Doc. 150 at ¶ 16 and Bid Proc., p. 11, ¶3(c).
8 See Doc. 88. Many of the debtor’s members hold very small percentage interests. It is fair
to say that the principal members are the rejecting bidders, Ms. Murray’s trust, and Mr.
Maxwell.
9 Doc. 86, p. 17.
10 Doc. 150.


                                                                                               4

               Case 19-11749      Doc# 264     Filed 03/10/20   Page 4 of 13
auction. 11 Only bidders who had supplied the Required Bid Documents would be

permitted to attend the auction. Bidding would begin with the Starting Bid being

the highest or otherwise best offer, followed by rounds of subsequent bidding with

the high bid in each round being announced by the Seller. No secured creditor with

a lien on equipment was permitted to credit bid. Each bidder had the opportunity to

submit a bid “with full knowledge and confirmation of the Leading Bids.” 12 The

Seller was to maintain a transcript of the auction. 13 None has been provided to the

Court. At the close of the bidding, the Seller could review and evaluate each bid on

the basis of financial and contractual terms and other relevant factors. Prior to

adjourning the auction, the Seller was to identify the Successful Bid and next

highest bid, called the Alternate Bid. 14 The Seller was to then file a motion within

five business days of the auction for the Court’s approval of the Successful Bid. 15

The Seller failed to follow these last two steps of the auction procedures.

       At a hearing on February 26, 2020, the debtor announced that the auction

had been conducted on February 7 and that two bids had been received, one from

LTD and the other from JMZ (no mention at that time of any “credit bid”). LTD’s

bid was for $4.1 million and JMZ’s for $4.075 million. LTD agreed to acquire only

some of the debtor’s lease obligations while JMZ offered to acquire all of them. At


11 The Bid Proc. at p. 6 state the “Seller” for purposes of the Bid Procedures will be the
Debtor and the Committee, and “will jointly hold and exercise any rights and discretion
granted the “Seller” in the Bid Procedures.” The Court will resolve any disputes between
the Debtor and the Committee.
12 Bid Proc., pp. 10-11, ¶ 3(b).
13 Bid Proc., p. 11, ¶3(b).
14 Bid Proc., p. 11, ¶4(a)
15 Bid Proc., p. 12, ¶4(a).


                                                                                             5

               Case 19-11749      Doc# 264     Filed 03/10/20   Page 5 of 13
the February 26 hearing, debtor’s counsel made no recommendation concerning

which was the Successful Bid, noting that the assumption of various leases had

economic implications for the estate that made it difficult to weigh the two bids side

by side. Because some members of the Committee are lessors under leases that

might be rejected to their detriment, the Committee essentially “recused” on the

issue of which was the better bid, and simply urged the court to make a prompt

decision. All parties agree that the estate is insolvent, and the unsecured creditors

are out of the money, at least from the proceeds of this sale.

         The Court directed the debtor to return to court on March 6 with an analysis

of the outcomes under each bid and a suggestion or recommendation about which

bid to accept. In response, the debtor filed “Further Submissions” 16 late on March 5

that analyzed the economics of both bids, proposed that they both be rejected, and

urged acceptance of a bid made by the Member Group composed of their credit bid

of $2.7 million for the Wichita market area of the business and the acceptance of

JMZ’s cash bid of $1.5 million for the Kansas City and Joplin market areas (referred

to in court as the “rejection bid” and here as the “Members’ Bid”). Not surprisingly,

the two auction bidders and the Committee cried foul. At the hearing, the debtor

proposed that the Member Group would supply the $1.5 million for Kansas City and

Joplin if JMZ did not wish to close. The debtor and the Committee also asserted

that LTD had colluded with a third qualifying bidder, WISPer ISP, by agreeing to

sell one of the markets to WISPer ISP if it succeeded at the auction. WISPer ISP



16   Doc. 252.
                                                                                        6

                 Case 19-11749   Doc# 264   Filed 03/10/20   Page 6 of 13
submitted a bid by the initial bid deadline but did not participate in the auction. 17

As announced at the March 6 hearing, WISPer ISP is a different entity from

WISPer Ventures Leasing LLC, the plaintiff in an Arizona state court lawsuit that

was removed to this Court. 18 Nevertheless, the Committee wants a successful

bidder identified, the sale closed, and to reserve any rights it might have concerning

collusion under § 363(n). I received the Members’ Bid on March 9. That bid is

different from what was articulated on March 6: the Member Group now offers an

additional $500,000 as necessary to fund “all assignment, administrative, and

assumption expenses” but doesn’t mention funding the acquisition of the Kansas

City and Joplin markets if JMZ fails to close. 19 The debtor filed a “Statement” on

March 9 reminding the Court that the Committee does not support the rejection of

the auction bids and that any disputes between the debtor and Committee are to be

resolved by me. 20

      Analysis

      The Members’ Bid Violates the Bid Procedures.

      As discussed above, the Bid Procedures outlined the sole means of qualifying

to bid and participate in the auction. The procedures severely limited credit bidding.

The Members’ Group didn’t qualify to be a bidder under the procedures, nor did it

bid at the auction. Instead, the debtor asserts that the Seller (the debtor and the



17 See Doc. 199.
18 WISPer Ventures Leasing, LLC v. Pixius Communications LLC, et al, Adv. No. 19-5110
(Bankr. D. Kan.).
19 Doc. 256.
20 Doc. 258.


                                                                                         7

              Case 19-11749     Doc# 264    Filed 03/10/20   Page 7 of 13
Committee) may reject the two auction bids and that the Member Group can credit

bid as individual assignees of the CrossFirst secured debt. It is true that the ”Seller”

has the right to evaluate the bids and determine which is the “highest or otherwise

best bid.” It is also true that the “higher or best bid” need not necessarily be the

most economically productive—various non-economic factors also apply, including

whether the bid serves the interests of other stakeholders. And, the procedures also

say that the Seller may reject a bid at any time without liability if it deems the bid

be insufficient or inadequate or fails to meet other standards set out in ¶4(a),

including lack of stakeholder support. But nothing in the procedures suggests that

the debtor may unilaterally reject a bid—that is within the province of the “Seller,”

which is both the debtor and the Committee. The Committee opposes the Members’

Bid and urges the court to approve either the LTD or JMZ bid instead. Even the

Member Group’s attorney urged a prompt sale decision on either the LTD or JMZ

bid should the Court reject the Member Group’s bid. The Bid Procedures also

provide for this Court to resolve “[a]ny dispute regarding any of the matters set

forth in this paragraph [¶4(a)] . . . “. 21 The Bid Procedures expressly empower the

Court to resolve other disputes in the procedures or sale process. 22

       The Members’ Group did not qualify as bidders, nor did they attempt to

credit bid their interests at the auction. Indeed, the Bid Procedures explicitly

restricted credit bids by secured parties with security interests in equipment. The



21Bid. Proc., p. 11, ¶4(a).
22Bid. Proc., p. 6 (any disputes as to [Bid Procedures]) and p. 10, ¶3(b) (disputes relating to
the conduct of the auction).
                                                                                              8

               Case 19-11749       Doc# 264     Filed 03/10/20    Page 8 of 13
Members’ Group are assignees of debt that is secured by “all assets” of the debtor.

Accordingly, they were precluded from credit bidding by the Bid Procedures order.

Moreover, the auction closed before they bid at all, meaning that the other bidders

were denied an opportunity to respond to the Members’ Group bid. Even if they

were permitted to make a credit bid under § 363(k), that bid should have been made

at the sale. In these circumstances, I decline to displace the Bid Procedures to allow

them to veto either of the timely bids. 23 The principles set out in ¶ 4(a) of the Bid

Procedures require the Seller to reject the Members’ Bid because it is “not a Bid

otherwise in conformity with the requirements of the Bankruptcy Code, the Federal

Rules of Bankruptcy Procedure, or procedures set forth therein or herein.” 24 The

Members’ Bid violates the Bid Procedures and should not be considered.

       The Court Denies the Debtor’s Rejection of the LTD and JMZ Bids.

       With the filing of Debtor’s Statement 25 that a dispute exists between the

Debtor and the Committee regarding rejection of the LTD and JMZ bids, it falls to

the Court to determine whether those bids should be rejected. To do so at this stage

of the proceedings would effectively leave no bid on the table and would necessitate

starting the sale process over. It would potentially open the door to having new

bidders qualify, including the Member Group, having the benefit of the prior bids of




23 Previously in this sale process the debtor has asked me to permit a non-qualifying bidder
to participate based on that bidder’s intention to bid far more than either LTD or JMZ. See
Doc. 199 (Motion to Allow Additional Bid filed January 17, 2020). Relying on these
procedures, I denied that request and consider that consistency requires me to do likewise
here. See Doc. 213.
24 Doc. 150, p. 11.
25 Doc. 258.


                                                                                           9

              Case 19-11749      Doc# 264     Filed 03/10/20    Page 9 of 13
LTD and JMZ, and further delay a sale closing. Even worse, a “do-over” may stifle

bids and run the risk of achieving a less desirable result or result in LTD and JMZ

walking away from the sale. The Court rejects such an approach. The Bid

Procedures did not provide for a stalking horse bidder nor set a minimum bid for

the assets of debtor. The estate is administratively insolvent and by all accounts,

the general unsecured creditors are out of the money. The bids are not inadequate,

and pulling the rug out from these qualified bidders under these circumstances

might chill a “new” sale; there is no assurance that a substantially larger bid will

result. The Court therefore concludes that the LTD and JMZ bids should be

accepted, and the debtor’s rejection of those bids denied. These proceedings should

move forward to determine which of the two bids is the high or best bid, and for

approval of the sale to that bidder, reserving any rights parties may have under §

363(n).

          LTD’s Is the Highest and Best Bid.

          Based upon my review and comparison of bids provided by debtor’s Further

Submissions, 26 I find that LTD’s is the bid that yields the most net cash to the

estate based on the following calculations.

          LTD offers $4,100,000 from which the cost of curing, assuming and assigning

17 leases, some property tax, and equipment financiers’ secured claims will be

deducted, leaving $3,669,716 through March 31, 2020. By comparison, JMZ offers

$4,075,000, $25,000 less than LTD, but requires the curing, assumption, and



26   Doc. 252.

                                                                                       10

                 Case 19-11749   Doc# 264   Filed 03/10/20   Page 10 of 13
assignment of all eighty-one (81) tower and ground leases, ATC’s equipment leases,

payment of property tax, and payment of equipment secured claims, leaving net

proceeds of $2,861,826 through March 31, 2020.

      The Further Submission posits that post-petition administrative rents

payable to the lessors of rejected leases should be deducted from these net amounts

and paid from the sale proceeds. But as Mr. Maxwell, another member and assignee

of CrossFirst Bank noted, there is no legal basis to deduct these administrative

expenses from secured creditors’ proceeds. They may constitute priority claims as

administrative rent payable under § 503(b) that would be accorded priority under §

507(a)(2), but they are still unsecured claims. It is important to distinguish between

amounts necessary to cure and assume the leases to be transferred and

administrative rents owing to rejected lessors, which are debts that may have

priority. The former are permissible surcharges against the secured creditors under

§ 506(c) while the latter are unsecured claims not entitled to payment from the

proceeds of secured property. Likewise, potential rejection damage claims

associated with rejected leases are unsecured claims that are not entitled to

payment ahead of secured claims and should not be deducted from the net proceeds.

      Debtor’s management favors JMZ’s lower bid because of JMZ’s stated

intention to retain the debtor’s employees’. The bidders’ intentions with respect to

debtor’s employees, was a requirement of the Bid Procedures: “All Bids must

include . . . (viii) . . . the extent to which the Bidder intends to assume obligations




                                                                                          11

             Case 19-11749      Doc# 264    Filed 03/10/20    Page 11 of 13
related to employees of the Debtor.” 27 The form Asset Purchase Agreement

submitted by LTD, JMZ, and the Members’ Group expressly provides that the

purchaser may contact any of the debtor’s employees to discuss “potential

employment” post-closing, but “[p]urchaser shall have no obligation to offer

employment to any employee of Seller following the Closing.” 28 Moreover, the APAs

contain an identical “retention plan” provision as part of the Seller’s covenants:

“Seller will assist Purchaser in developing a retention plan pursuant to which

Purchaser may, at is sole discretion, retain certain employees of Seller.” 29 LTD

argues that it may well retain some, but not all, of the debtor’s employees, but it

declines to be obligated to do so. 30 As this is an asset sale, any bidder’s verbal

commitment to retain employees is likely not enforceable once the sale is closed 31

and cannot be afforded much weight in determining which of these bids is “highest

or best.” 32

           Finally, both LTD and JMZ rejected the “Cox” executory contract. 33 JMZ

indicated its intent to negotiate post-closing a new agreement with Cox. 34 Nothing,



27   Bid Proc., pp. 8-9, ¶ 2(b)(viii).
28 See, e.g., doc. 252-1, p. 11, ¶ 2.5 (LTD’s APA), doc. 252-2, p. 5, ¶ 2.5 (JMZ’s APA), and doc.
256, p. 8, ¶ 2.5 (Members’ Group APA).
29 Doc. 252-1, p. 13, ¶ 5.3 and Doc. 252-2, p. 8, ¶ 5.3.
30 Its bid summary indicated LTD’s intent to retain the current employees for a 30-day

transition period. Doc. 252-1, p. 3.
31 Both APAs contain an integration clause, rendering any oral agreement between JMZ

and Seller that JMZ would retain all the employees unenforceable. See Doc. 252-1, p. 16,
¶7.10 and Doc. 252-2, p. 11, ¶ 7.10. Nowhere in the e-mail thread between JMZ and Debtor
regarding the APA and JMZ bid is the retention of employees mentioned. See Doc. 252-2,
pp. 20-33.
32 Notably, the Members’ Bid also includes a similar verbal “guarantee.”
33 Doc 252-4, Ex. 1-C, note 3, and Ex. 2-C, note 3.
34 Doc. 252-2, p. 20, ¶ 6.


                                                                                              12

                    Case 19-11749        Doc# 264   Filed 03/10/20   Page 12 of 13
of course, precludes LTD from doing the same. The services provided under the Cox

contract have been described as “critical to the operation of the debtor’s business.” 35

One other major difference between LTD’s and JMZ’s bid, is that JMZ assumed the

ATC equipment leases, while LTD rejected them, resulting in an additional cure

amount of $170,064 to be paid from the JMZ proceeds. 36

       LTD’s bid provides the highest amount of consideration considering the

relationships it agrees to assume resulting in the highest net benefit to the estate.

       Conclusion

       The Members’ Bid cannot be considered without disregarding the Bid

Procedures, which are part of a final order of this Court. LTD’s bid yields the most

net cash to the estate before application to the secured creditors’ claims, and is

therefore declared the Higher and Best Bid. Time remains of the essence in this

case. Voiding the present auction or directing that it resume is unfair to the bidders

who complied with the procedures and risks further deterioration of the company

and its assets. 37

       The debtor shall notice said bid for approval at an evidentiary hearing on

March 16, 2020 at 9:00 a.m.

                                               ###




35 See Doc. 236 – CoxCom LLC’s emergency motion to compel assumption or rejection of
executory contract, for payment of an administrative expense claim, and for relief from the
automatic stay to terminate services.
36 Doc 252-4, Ex. 2-B; Cf. Ex. 1-C and Ex. 2-C.




                                                                                         13

              Case 19-11749      Doc# 264    Filed 03/10/20    Page 13 of 13
